DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

About the Claimed Invention
The Amendment received January 13, 2021 & the IDS received February 9, 2021 have been entered and carefully considered.  Claims 1-3 & 5-11 are pending in the application.

Examiner notes that the, after careful consideration of the applicant cited IDS, the limitations of the recited claimed invention is well-known before the effective filing date of the claimed invention. More specifically, the examiner notes that the limitations of the dependent claims are also well-known common knowledge/practice in the memory industry, based on the US Patent Database search performed & the applicant submitted prior art (e.g., see the European Search Report for Patent Application No. 20166255.8); therefore, the examiner gives official notice on such well-known knowledge/practice in the memory industry.  The examiner strongly advise the applicant to conduct the searches and carefully consider the US Patent Database before responding to this office action.

Election/Restrictions
Applicant’s election without traverse of Claims 1-11 in the reply filed on September 25 2020 is acknowledged.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 & 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1;
In line 4, it is unclear, unstated and unsupported, by the recited claimed invention, as to how the “a same set of communication paths” are used, utilized & support communications by different types of circuitry.
In line 5, the phrase “circuitries circuitry” is grammatically awkward.
In line 6, the phrase “data maintained in the memory media” lacks proper and clear antecedent basis.
In line 6, the intended meaning/function of the “responsive to” is unstated, unclear and unsupported by the recited claimed invention, since no structural & operational support for the receiving of the request by the memory controller and the rest of the claimed recitations.
As best of the recited claimed invention, it is unclear and unsupported as to whether or how the claimed functions/operations are supported by the recited claimed invention.  For example, the support for the meaning of the “communicatively couple” is unclear and undefined (e.g., what percentage or degree of communications are established by the claimed structure?).  For the above reasons, the clear metes and bounds of the recited claimed invention cannot be properly determined.
In claims 2-3 & 5-11, the unclarities of the claim 1 are similarly applied; in addition, the clear support for the further limiting limitations of the claims 2-5 & 5-11 are unclear and unstated by the recited claimed invention of the base claim 1, due to the lack of support from the parent claim 1.  		

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 & 5-11are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Franchetti et al. (US 2015/0199266 A1).
The examiner relies on the entire teachings of the Franchetti reference for this rejection; the applicant should carefully consider the entre teachings of the Franchetti reference for better understanding of this rejection and the examiner’s position.
In figures 1-2 with the accompanying description, the Franchetti reference teaches the functional equivalence or substantially identical limitations of the recited claimed invention as follows:
Claims 1-3 & 5-11	Franchetti Reference (Figures 1-2 with accompanying description)
1.    (Currently Amended) A memory comprising: a memory controller; and
Features of figure 2, MEMORY CONTROLLER 38
a memory media having to communicatively couple with 
Features of figure 2, MEMORY LAYERS 22A-22C AND 28
two or more different types of media access circuitry 
Features of figure 2, FUNCTIONAL LOGIC UNITS 42, See also [0034]
through a same set of communication paths, 
Features of figure 2, VIAs (26)
wherein the two or more different types of media access circuitries circuitry are capable of performing respective compute functions using data maintained in the memory media responsive to a compute request received by the memory controller.
Features of figure 2, operations of memory system (10), see also [0034]-[[0044]

2.    (Currently Amended) The memory of claim 1, wherein the respective compute functions using data maintained in the memory media.
Features of figure 2, operations of memory system (10), see also [0034]-[0044]

3.    (Currently Amended) The memory of claim 1, wherein the same set of communication paths are capable of communicatively coupling the memory media with the two or more different types of media access circuitry that have are of different physical sizes.
Features of figure 2, FUNCTIONAL LOGIC UNITS 42, See also [0034]

5.    (Currently Amended) The memory of claim 1, the same set of communication paths comprising vias.
Features of figure 2, VIAs (26)

6.    (Currently Amended) The memory of claim 1, the memory media has a cross point architecture that includes memory cells located at an intersection of word lines and bit lines used to access the memory cells.
Features of figures 1-2, 3D integrated circuit (3DIC); also well-known and commonly practiced in the industry; see also [0005]-[0044] & the Official Notice

7.    (Currently Amended) The memory of claim 6, the cross point architecture comprises a three dimensional cross point architecture that includes multiple memory cell layers.
Features of figures 1-2, 3D integrated circuit (3DIC); also well-known and commonly practiced in the industry; see also [0005]-[0044] & the Official Notice

8.    (Currently Amended) The memory of claim 1, wherein the same set of communication paths are at predefined locations associated with a socket.
Features of figure 2, VIAs (26); also well-known and commonly practiced in the industry; see also [0005]-[0044] & the Official Notice

9.    (Currently Amended) The memory of claim 1, further comprising one of the two or more different types of media access circuitry connected to communicatively coupled with the memory media through the same set of communication paths.
Features of figure 2, FUNCTIONAL LOGIC UNITS 42, See [0034]; also well-known and commonly practiced in the industry; see also [0005]-[0044] & the Official Notice

10.    (Currently Amended) The memory of claim 9, wherein the one of the two or more different types of media access circuitry is formed from a complementary metal-oxide-semiconductor (CMOS).
Features of figure 2, FUNCTIONAL LOGIC UNITS 42, See also [0034] also well-known and commonly practiced in the industry; see also [0005]-[0044]

11.    (Currently Amended) The memory of claim 9, wherein the memory media and the one of the two or more different types of media access circuitry are resident on a same semiconductor die.
Features of figure 2, FUNCTIONAL LOGIC UNITS 42, See [0034]; also well-known and commonly practiced in the industry; see also [0005]-[0044] & the Official Notice

As can be seen from the above detailed teachings, the Franchetti reference teaches the functional equivalence or substantially identical limitations of the recited claimed invention; therefore, it would have been obvious to one having ordinary skill in the art to come with the recited claimed invention from the functionally equivalent teachings of the Franchetti reference to come up with the recited claimed invention for the reasons sated above before the effective filing date of the present invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159.  The examiner can normally be reached on 8:00-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181